NO. 07-05-0435-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                 NOVEMBER 9, 2006
                          ______________________________

                                THE STATE OF TEXAS,

                                                                Appellant

                                             v.

                                 ADNEY SADAKHOUNE,

                                                      Appellee
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 49,107-E; HON. ABE LOPEZ, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       The State of Texas appeals from an order granting Adney Sadakhoune a new trial.

Through the three issues before us, it contends that the trial court abused its discretion in

so ordering. We reverse the order for reasons other than those propounded by the State.

       According to the record before us, the trial court adjudicated Sadakhoune’s guilt and

sentenced him in open court on October 6, 2005. He timely moved for a new trial, and the

motion was heard on November 28, 2005. At the end of the hearing, the trial court agreed
to grant the motion. However, it did not sign a written order manifesting that decision until

February 8, 2006.

       Neither an oral order nor a docket entry is effective to grant a motion for new trial.

See TEX . R. APP. P. 21.8(b); State v. Garza, 931 S.W.2d 560, 562 (Tex. Crim. App. 1996).

Instead, a new trial may only be granted through the execution of a written order. State v.

Garza, 931 S.W.2d at 562. Moreover, once a motion for new trial is overruled by operation

of law, the trial court loses jurisdiction to act upon it. Id. Finally, a motion for new trial is

overruled by operation of law if it is not granted by written order within 75 days after

imposing or suspending sentence in open court. TEX . R. APP. P. 21.8(a).

       Here, the record discloses that the trial court did not execute a written order granting

Sadakhoune’s motion for new trial until February 8, 2006. Yet, it was previously overruled

by operation of law on December 20, 2005, for that date represents the 75th day from the

time Sadakhoune was sentenced in open court. So, because the motion was previously

overruled by operation of law, the trial court had no jurisdiction to grant it on February 8th,

despite its oral pronouncement at the November hearing. State v. Garza, supra.

       Consequently, the order granting new trial is void, and we reverse it.



                                                   Brian Quinn
                                                   Chief Justice

Do not publish.




                                               2